DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7 are pending and have been examined in this application.

Claim Objections
Claims 1-7 objected to because of the following informalities:  
A) In Claim 1, line 12, “output” should read “outlet”
B) Claims 2-7 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,602,556 to Gladden in view of US Patent Publication Number 2017/0082316 A1 to Miller.

A) As per Claim 1, Gladden teaches an air diverting apparatus (Gladden: Figure 1), comprising: 
a sheet having a flat surface (Gladden: best shown in Figure 6), the flat surface comprising a middle part (Gladden: Figure 6, Item 21), three tabs (Gladden: Figure 6, Item 45, 47 & 49), and two foldable ends (Gladden: Figure 6, item 41 & 43), the middle part being adapted between the two foldable ends, 
wherein the three tabs and the two foldable ends are folded at an angle to be mounted on an outlet duct register of an indoor installation of an HVAC system to provide indoor air flow and indoor air diversion (Gladden: best shown in Figure 7 over register), and 
wherein the middle part includes an access hole configured to allow tightening of at least one fastener of the outlet duct register to thereby attach the air diverting apparatus to the outlet duct register, using a tool that can be inserted through the access hole for purposes of tightening the fastener of the outlet duct register (Gladden: Figure 8, access hole 37 with fastener 17).
Gladden does not teach a plurality of access holes with at least one pair of fasteners, each access hole of the plurality of access holes being located along an edge of the middle part such that there is at least one access hole on each of two opposing sides of the middle part such that fasteners at opposite ends of the outlet duct register can be tightened to attach the apparatus at the opposite ends of the outlet duct register.
However, Miller teaches attaching the diverting apparatus on two longitudinal sides such that air is diverted laterally, each opposing side having a fastener of a pair of fasteners (Miller: Figure 1, screw holes on either side of vent hole), such that in combination there are a plurality of access holes being located along an edge of the middle part such that there is at least one access hole on each of two opposing sides of the middle part such that fasteners at opposite ends of the outlet duct register can be tightened to attach the apparatus at the opposite ends of the outlet duct register (access hole for each screw as taught by Gladden on opposite sides of the middle part with positioning of Miller).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gladden by facing the deflector laterally such that both sides are fastened into the exciting register screws, as taught by Miller, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gladden with these aforementioned teachings of Miller since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the longitudinal direction deflection for the lateral direction deflection. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Gladden in view of Miller teaches that the middle part is in a rectangular shape or a square shape (Gladden: Figure 6, Item 21)

C) As per Claim 3, Gladden in view of Miller teaches that the two foldable ends are in triangular shapes (Gladden: Figure 6, Items 41 & 43)

D) As per Claim 4, Gladden in view of Miller teaches that a pair of grooves is provided at a juncture of the middle part and each of the two foldable ends to allow the folding of the two foldable ends, and wherein three bend reliefs are provided on the three tabs to allow the folding of the three tabs, and wherein one of the three tabs is on the middle part and two of the three tabs are on the two foldable ends, respectively (Gladden: Figure 6, Items 51 are score lines which are grooves and bend reliefs for all tabs and the two ends).

E) As per Claim 5, Gladden in view of Miller teaches that the two foldable ends make an angle with a plane of a register surface, when the apparatus is mounted on the outlet duct register (Gladden: best shown in Figure 7).

F) As per Claim 6, Gladden in view of Miller that the apparatus is mounted on the outlet duct registers using the at least one pair of fasteners (Gladden: Figure 8, Item 17).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladden in view of Miller as applied to claim 1 above, and further in view of US Patent Number 7,635,298 to Henneberry.

A) As per Claim 7, Gladden in view of Miller teaches all the limitations except that the apparatus is of a material comprising a plastic.
However, Henneberry teaches an apparatus is of a material comprising a plastic (Henneberry: Col. 2, lines 47-50).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gladden in view of Miller by making the apparatus out of plastic, as taught by Henneberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gladden in view of Miller with these aforementioned teachings of Henneberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the plastic material of Henneberry for the aluminum material of Gladden in view of Miller. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Gladden cannot be modified to provide up/down deflection (as opposed to the lateral found in Gladden) because it would render Gladden unsatisfactory for its intended purpose. The Examiner respectfully disagrees. The intended purpose of Gladden is deflecting air from a vent. The combination merely changes the direction that the air is deflected thereby not changing the purpose of Gladden. The Examiner notes that Gladden even mentions that the deflector may be use to “direct or deflect the air in various specific directions” (Col. 3, lines 26-27). Miller teaches deflecting downwards and being attached at opposite ends of the register such that in combination all limitations are met.
B) The Applicant asserts that the combination of Gladden with the teachings of Miller would not have access holes because Miller does not need them due to their open sides. The Examiner respectfully disagrees. The combination does not remove the side panels of Gladden, but merely takes the structure of Gladden and modifies it with two holes for attachment to the opposite sides of the register. The access hole of Gladden would be over each of those holes instead of the end hole shown in Gladden figures. This modification would certainly be obvious to one of ordinary skill in the art wanted to change the direction to deflect upward/downward.
C) The Applicant asserts that Miller requires use of metal and therefore modifying the material to be plastic is improper. The Examiner respectfully disagrees. Miller states it can be made of “any metal or polymer” (Paragraph 0013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762